Citation Nr: 1642741	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  09-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to October 4, 2000, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1942 to September 1945.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2001 and September 2007 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is currently with the VA RO in Montgomery, Alabama.  

In the Veteran's May 2002 VA Form 9, the Veteran requested a hearing before the Board.  The case was before the Board in September 2011 and was remanded to schedule the Veteran for a Board hearing.  Unfortunately, the Veteran died in October 2011.  The appellant withdrew the hearing request in January 2016.  In October 2016, the RO recognized the Veteran's surviving spouse as a proper substitute in this appeal.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The social and occupational impairment from the Veteran's PTSD most nearly approximated reduced reliability and productivity.

2.  A November 1997 Board decision denied the claim of entitlement to service connection for a psychiatric disorder, to include depression and PTSD; the Veteran did not appeal this denial of service connection.

3.  An April 2001 rating decision granted service connection for PTSD and assigned a 30 percent disability rating, effective October 4, 2000, and the Veteran did not perfect an appeal as to the effective date assigned.  

4.  The Veteran has alleged no specific error of fact or law in the November 1997 Board decision or April 2001 rating decision.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no greater, are met for the Veteran's PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The claim of entitlement to an effective date prior to October 4, 2000, for the award of service connection for PTSD is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

With respect to the Veteran's increased rating claim, the record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was also provided a VA examination in January 2001.  Neither the appellant or her representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the appellant in the development of this claim.

In relation to the Veteran's claim for entitlement to an earlier effective date for PTSD, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate this claim, and no further action is required to comply with VA's duties to notify and assist claimants.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Accordingly, the Board will address the merits of the claim.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3(2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1(2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21(2016).

Factual Background and Analysis: Increased Rating

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected PTSD was rated 30 percent disabling, pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Rating Mental Disorders, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, and recent events.  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) or the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5).

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV, at 46.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are serious symptoms, for example, suicidal ideation, severe obsessional rituals, or any serious impairment in social, occupational, or school functioning, for example, no friends, inability to keep a job.  Id.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).

In August 2000, the Veteran was admitted to the Brecksville VA Medical Center (VAMC) due to depression and anxiety symptoms.  The Veteran was not suicidal or homicidal, but experienced disturbing thoughts, crying, and feelings of guilt.  Mental status examination revealed that the Veteran was alert, pleasant and cooperative.  There was obsessive rumination, guilt, and thoughts about aggression and fears, but no history of physical or verbal aggressiveness.  There were no delusions or hallucinations, he was oriented, and he had fair judgment and insight.  The Veteran reported that his first marriage ended due to long standing marital issues.  He also reported issues with his adult children related to the division of his ex-wife's assets.  His second marriage was described as stable.  Treatment providers assigned a GAF score of 45 and determined that the Veteran was not employable at the time.  
September 2000 VA treatment records indicated that the Veteran was married to his first wife for 50 years, but they separated two years prior to her death.  The Veteran had four children during his first marriage, but following the separation only had contact with two of the children.  He reported that he was happy in his second marriage of three years.  The Veteran was self-employed as an owner of a sporting goods store until he retired about 20 years prior.  Following retirement he spent his time rehabbing old furniture then selling it.  He stopped when he moved into a condo.  His psychiatric symptoms increased following his retirement.  The Veteran reported recurrent memories of his friend who was killed on Iwo Jima.  The provider found that the Veteran had clinically significant re-experiencing of symptoms, to include nightmares, intrusions, and physiologic reactivity when exposed to reminders of the events.  The Veteran described himself as anxious and afraid.  The provider concluded that the Veteran's PTSD symptoms seemed to increase and become more acute when he retired and divorced.  The intrusions were more apparent without activities to occupy his mind and hands.  

In October 2000, the Veteran called the VAMC and reported that he saw a knife on the table and the next day continued to think about the knife.  The Veteran was upset because the knife could cause harm.  The Veteran denied ideas or concerns of hurting himself or others.  He stated that he had increased anxiety and irritability.  The provider explained to the Veteran that thinking about something he actually saw was not a hallucination.  The Veteran was encouraged to engage in activities to block uncomfortable thoughts.  

In October 2000, the Veteran was preparing for discharge from the Brecksville VAMC.  He felt his depression symptoms were under control.  The Veteran presented appropriately groomed, alert, oriented, pleasant, and cooperative.  He had full affect, good eye contact, and speech halting with normal tone and rhythm. Conversation was open, spontaneous, organized, and goal directed.  The impression was bipolar disorder.  

In October 2000, the Veteran was seen for his first follow-up visit after his discharge.  The Veteran reported that he felt tired and a little depressed.  He indicated that his anxiety was under control.  

A November 2000 VA discharge summary documented that that the Veteran was discharged with a diagnosis of PTSD and bipolar disorder.  The Veteran's episode started in August 2000 and ended in October 2000.  He was admitted in August 2000 for symptoms of anxiety and depression.  He was assigned a GAF score of 50 when he was admitted and 60 when he was discharged.    

In November 2000, a VA social worker noticed that the Veteran appeared anxious during group.  He was observed biting on some paper.  The Veteran stated that he felt very nervous and anxious and was concerned about his ability to continue in group.  The social worker learned that the Veteran was recently discharged from the hospital and was anxious about being home.  The Veteran's spouse stated that the Veteran no longer participated in activities at the church or senior center.  His nightmares made him feel fearful.  He also reported intrusive thoughts about a knife, but continued to deny suicidal or homicidal ideations.  The Veteran stated that relaxation techniques were ineffective to relieve his fear or anxiety.  The Veteran agreed to volunteer at a local hospital with his wife.  

November 2000 VA treatment records documented the Veteran's complaint of occasional suicidal thoughts, but no intention.  The impression was PTSD and major depressive disorder.  

December 2000 VA treatment records indicated that the Veteran was extremely anxious and overwhelmed.  

The Veteran underwent a VA examination in January 2001.  The Veteran was constantly preoccupied by the death of his friend during World War II.  He reported difficulty sleeping, difficulty concentrating, exaggerated startle response, hypervigilance, recurrent distressing dreams, recurrent and intrusive recollections, and depression.  The Veteran had few friends and attended social activities with his wife.  The Veteran became tearful when he discussed the death of his best friend and the killing of unarmed people in World War II.  He was bothered by violence and refused to watch war movies on television.  The Veteran denied irritability or outbursts of anger.  The Veteran stated that he was married to his ex-wife for 48 years.  They separated due to marital problems.  The Veteran was only close to his oldest son, but not his other three children.  The Veteran's employment history included 15 years as an employee of his brother's sporting goods store.  He later opened his own sporting goods store, which he owned for 35 years until he retired.  On examination the Veteran was alert, casually groomed, and cooperative.  He presented with a depressed mood, appropriate affect, fair memory, average intellectual functioning, good fund of knowledge, and fair judgment and insight.  He denied suicidal or homicidal ideation, delusions, or hallucinations.  The diagnosis was PTSD and major depression.  The examiner found that his depression and anxiety were symptoms of his PTSD.  The examiner assigned a GAF score of 65.  

February 2001 VA treatment records showed that the Veteran was very depressed while trying to stabilize on his medications.  He stated that he was depressed, cried often, and was hopeless.  He denied suicidal or homicidal ideation.  He described his days as inconsistent.  Some days he felt good with some energy and interests, but other days felt exhausted.  He seemed to have less anxiety and fear, but felt sleepy due to the medications.  

In April 2001, the Veteran's medications had not yet stabilized.  He was tired and had been battling with depression, low energy, and anxiety.  

In May 2001, the Veteran was relieved that his medications were more stable.  He had less fear and seemed to be doing ok.  

In May 2001, the Veteran appeared to be stabilizing on his medications.  He seemed more alert and participated in group with a lot of enthusiasm.  

During a May 2001 VA psychotherapy group, the Veteran shared that he had a bad day and was afraid of a relapse with his depression.  He denied suicidal or homicidal ideation.  

During a June 2001 VA telephone contact, the Veteran's recall of information improved.  He was less anxious and his symptoms were slightly improved.  He remained optimistic that he would get better.  

In June 2001, the Veteran felt and looked tired.  He expressed a desire to learn how to use computers.  

July 2001 VA treatment records showed that the Veteran felt much better and had less anxiety.  He was able to venture out with his wife without the anxiety and fears that overwhelmed him in the past.   

An October 2001 VA psychotherapy group note showed that the Veteran tried to stay positive and occupy his mind with other things.  He stated that he assisted his wife with chores.  

In an October 2001 VA psychotherapy group, the Veteran was excited about computer lessons because he felt it would occupy his mind and block thoughts about the war.  His symptoms were more acute since the September 2001 attacks.  
 
A December 2001 VA psychotherapy group note indicated the Veteran brought a Christmas cake to the group to celebrate the holidays.  His anxiety and depression were in remission.  He had recently started computer lessons and was excited about feeling well and learning new things.  

A January 2002 VA psychotherapy group note showed that the Veteran enjoyed the holidays and spent time with his wife and her children.  He reported an improved mood.  He looked forward to computer lessons to occupy his time.  

In January 2002, the Veteran presented with a three week history of depressed mood and fatigue.  The impression was a possible relapse of his major depressive disorder and PTSD exacerbation.  

March 2002 VA psychotherapy group note indicated the Veteran tried not to think of the war.  He tried to stay busy by helping his wife with chores.  He reported that his depression improved and that he was no longer plagued with fear and anxiety as he continued to avoid all war related shows or movies.  

A March 2002 discharge summary indicated the Veteran had a history of mood lability as well as ups and downs, hypomania, talking a lot, sleeping little, and lots of energy.  The Veteran felt depressed, but his main concern was anxiety, rumination, fear, panic, and vague paranoia.  A mental status examination revealed that the Veteran was alert, pleasant, cooperative, superficial, coherent, relevant, anxious, and depressed.  He denied feelings of hopelessness or helplessness as well as suicidal or homicidal ideations.  The Veteran had obsessive negative rumination and somatization focused on past traumatic events and injuries in the war, and felt guilt.  His psychomotor activity was normal, orientation was intact, cognition was intact, and judgment and insight were fair.  During his stay in the hospital, the Veteran remained anxious, agitated, intermittently somatic, negative, and preoccupied, despite medication adjustment.  His condition on discharge was described as improved.  His depression lessened and he remained anxious.  His prognosis was guarded.  The Veteran was found to be unemployable.

In the Veteran's March 2002 VA Form 21-8940, he stated that he worked in sales at a sporting goods store from 1954 to 1986.  He stopped working due to anxiety and depression.  
In March 2002, the Veteran was anxious to start computer lessons to occupy his time.  His depression was greatly improved and he was able to function more.  

A November 2006 VA psychiatry noted indicated the Veteran reported that without his medications he experienced depression, difficulty sleeping,  nightmares, poor energy, and poor self-esteem.  The Veteran did not have issues with attention or concentration.  He continued to have nightmares and flashbacks often, avoided war movies, and tried to avoid talking about the war.  The Veteran experienced startle response from sudden sounds.  Mental status examination showed that the Veteran's appearance was neat, attitude was cooperative, eye contact was good, speech had normal rate and volume, thought process was logical and goal directed, intelligence was average, concentration was fair, cognition was grossly intact, and insight and judgment were fair.  The Veteran denied suicidal or homicidal ideations, delusions, obsessions, compulsions, hallucinations, and anxiety.  The Veteran was able to recall all three words immediately, but only one of the words after 5 minutes.  He was only able to recall the last three presidents of the United States.  The PTSD diagnosis was continued and the GAF score was 50.  

A March 2007 VA psychiatry note indicated the Veteran was taking his medications with good results.  The Veteran continued to have nightmares and flashbacks almost daily, but better than before.  His wife stated that he talked to himself.  He tried to avoid war movies and crowded places.  Mental status examination revealed that the Veteran appeared neatly dressed and looked his stated age; his attitude was cooperative with good eye contact; he was alert to time, place, and person; speech was of normal rate and volume; affect was pleasant; mood was great; thought process was logical and goal directed; intelligence was average; and and insight and judgment were good.  The Veteran denied hallucinations, illusions, anxiety, suicidal or homicidal ideations, and delusions.  A GAF score of 50 was assigned.  

In a January 2008 letter, the Veteran's VA psychiatrist stated that the Veteran's occupational, family, and social life were moderately to severely impaired by his PTSD since the war.  The Veteran appeared functional because he was self-employed and had limited contact with people.  The psychiatrist stated that the Veteran experienced distress in his relationships, which affected his marriage and social life. 

In February 2009, the Veteran shared that his best friend joined the service and was killed.  He stated that he talked to the friend in his dreams.  The dreams brought him comfort, and he was saddened when he no longer had those dreams.  

In June 2009 VA psychotherapy group sessions the Veteran stated that he was angry about the politics of war.  He felt that lives were lost for nothing.  The Veteran continued to be active in the group.  He had a good sense of humor which he shared with the group. 

In July 2009, the Veteran felt a little more anxious during the day and some difficulty sleeping.  There was no evidence of psychosis, major mood disturbance, confusion, agitation, or acute distress.  He stated that his wife bought a new set of knives, which brought back memories from World War II.  He denied suicidal or homicidal ideation.  A GAF score of 60 was assigned.  

In September 2009, the Veteran felt overwhelmed by his anxiety.  He shared that his wife bought a knife set that reminded him of a Japanese woman who committed suicide by cutting herself with a similar knife.  He was unable to block the thoughts.  His wife removed the knife which seemed to relieve his symptoms.  

In a September 2009 VA psychotherapy group session, the Veteran stated that he experienced more bad days.  He explained that his anxiety increased due to intrusive thoughts and flashbacks related to his service experiences.  He reported exhaustion due to anxiety and difficulty sleeping.  

In September 2009, the Veteran described his mood as good.  His anxiety was under control.  The Veteran was very helpful and supportive of other members of the group.  

In October 2009, the Veteran reported a good relationship with his wife.  He described a fair relationship with his children.  The goal was to decrease the frequency of intrusive thoughts about war memories from daily to five times per week.  A GAF score of 55 was assigned.  

During an October 2009 psychotherapy group session, the Veteran told the group that he spoke with a member of the group who broke his hip.  

In November 2009, the Veteran reported increased anxiety caused by a recent colonoscopy.  The social worker stated that the anxiety overwhelmed the Veteran.  

In December 2009, the Veteran shared that he and his wife went to a local restaurant on Thanksgiving and he really enjoyed the experience.  

During a December 2009 VA psychiatry group session, the Veteran appeared physically tired.  He continued to maintain a good sense of humor.  

In January 2010, the Veteran reported that he felt constantly tired.  He stated that his anxiety was under control and that he was aware when his anxiety started to rise.  

In March 2010, the Veteran welcomed new members to the group.  He shared that he had frequent thoughts about the death he witnessed during service.  

In March 2010, the Veteran's VA social worker reported that the Veteran was an active member of a VA psychotherapy group.  The social worker observed word finding difficulty, and noted that he stopped driving due to lack of concentration and inability to react quickly.  
The Veteran underwent a VA neuropsychological evaluation in April 2010.  The Veteran reported a decline in memory over the past ten years, which affected his ability to keep appointments, take medications, and remember directions and names.  The Veteran was appropriately dressed and groomed.  He was responsive and cooperative.  He presented with a full affect and a relaxed mood, with good eye contact.  His rate and tone of voice were within normal limits.  His speech was relevant and coherent, suggesting an absence of thought disorder.  There was no evidence of suicidal ideation, homicidal ideation, hallucinations, or delusions.  The Veteran had no problems understanding directions and was consistent in his efforts.  The psychologist opined that the Veteran's pattern of neurocognitive functioning was most consistent with a diagnosis of the cardiovascular disease variant of mild cognitive impairment, characterized by impaired executive functioning in the presence of spared secondary memory, most likely to involve into cerebrovascular dementia.  

In June 2010, the Veteran's spouse contacted the VAMC to notify his primary care physician that his PTSD symptoms worsened, but the Veteran refused to see his psychiatrist.  

In July 2010, the Veteran was seen for a recurrent memory problem.  He used medication for spikes in anxiety and anger.  His wife reported childish and verbally inappropriate behavior.  The Veteran reported recurrent memory of trauma, hypervigilance, startling, avoidance, and depression.  On mental status examination the Veteran's appearance was pleasant, cooperative, and superficial.  Speech was excessive, but not pressured; mood was described as okay; affect was reactive; thought process was coherent without evidence of suicidal ideation, homicidal ideation, or delusions; judgment and insight were fair.  A GAF score of 60 was assigned. 

A September 2010 VA mental health psychotherapy note showed that the Veteran was neatly dressed and groomed.  His mood was described as ok, affect was appropriate, and he was friendly with moderate insight.  He denied depression, suicidal ideation, and homicidal ideation.  The wife reported that the Veteran was frequently angry at home.  The Veteran and his wife seemed to disagree often.  They were not doing much together other than having dinner.  The Veteran was interested in going to the mall or senior center.  He enjoyed talking with other people.  

A November 2010 VA psychiatry note showed that the goal was to decrease the frequency of intrusive thoughts about war movies from daily to three times a week.  The diagnosis was PTSD with a GAF score of 55.  

A November 2010 VA psychiatry note showed that the Veteran used medication a few times per week for spikes of anxiety, anger, and mini-panic.  The Veteran admitted a problem with recurrent memory of trauma, hypervigilance, avoidance, and startling response.  The Veteran stated that he had problems with depression in the past, but felt fine at the moment.  The Veteran's VA social worker noted that the Veteran was angry and disagreeable.  He displayed an unwillingness to listen to the social worker and was verbally aggressive with anyone who entered the home to perform work.  The Veteran stayed home when his wife was hospitalized.  He also locked his wife out of the house when she left the home following a verbal argument.  The wife reported that the Veteran did not usually react in that way.  On mental status examination, the Veteran appeared pleasant, cooperative, and superficial.  His speech was excessive, mood was okay, affect was reactive, judgment and insight were fair, and thought process was coherent without evidence of suicidal ideations, homicidal ideations, or delusions.  The impression was an 89 year old Veteran with a history of PTSD, presented with cognitive deficits.  Clinical, brain image, and neuropsychological tests supported a diagnosis of vascular dementia.  The diagnoses included PTSD and vascular dementia.  The VA psychiatrist assigned a GAF score of 60.  
A November 2010 VA mental health counseling note showed that the Veteran laughed a great deal during the session, although some of the laughter was inappropriate.  He stated that he only took his anxiety medication when he felt anxious.  He spent his time using the computer.  The wife reported that the Veteran never touched her except for at night when he kissed her goodnight.  He interrupted her when she spoke.  The Veteran stated that she was a good wife and that he did not complain about her.  

A March 2011 VA psychiatry telephone contact note indicated the Veteran's PTSD symptoms were stable.  He continued to deny suicidal or homicidal ideations.  

As mentioned above, the Veteran's PTSD was assigned a 30 percent disability rating.  Therefore, for entitlement to the next higher rating, the evidence must demonstrate that the Veteran's PTSD symptoms caused or most nearly approximated occupational and social impairment with reduced reliability and productivity.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

The Board finds a 50 percent rating is warranted based on the evidence of occupational and social impairment with reduced reliability and productivity due to symptoms including disturbing thoughts, crying, guilt, nightmares, intrusive thoughts, anxiousness, depression, fear, irritability, difficulty sleeping, difficulty concentrating, exaggerated startle response, hypervigilance, low energy, negative rumination, panic, flashbacks, avoidance, anger, tiredness, and excessive speech.  The evidence of record shows that the Veteran was assigned GAF scores ranging from 45 to 65, with most of the scores in the 50 to 60 range, which indicates moderate to severe symptoms or serious impairment.  Mental status examinations consistently showed that the Veteran was alert and fully oriented, eye contact was good, he was neatly dressed, attitude was cooperative, thought process was logical and goal directed, affect was appropriate and reactive, judgment and insight were fair, and speech was of normal rate and volume or excessive.  

With regard to social impairment, the record demonstrates that throughout the pendency of this appeal, the Veteran maintained a stable relationship with his second wife.  He had a fair relationship with his children.  The Veteran's first marriage lasted 50 years, although it was plagued with marital issues, which eventually led to a separation.  He actively participated in VA psychotherapy groups and was supportive of other members.  At times he was not interested in socializing, but later expressed interest in socializing more because he enjoyed talking to people.  He expressed anger towards people who worked on his home and disagreed with his wife often.  With regard to occupational impairment, the Veteran was retired throughout the pendency of this appeal.  In March 2002, the Veteran stated that he stopped working due to depression and anxiety.  A March 2002 discharge summary indicated the Veteran was unemployable.  

Although the manifestations of his PTSD fluctuated throughout the appeal period, the symptoms more nearly approximated a 50 percent rating.  The evidence of record did not indicate deficiencies in most areas due to such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; or inability to establish and maintain effective relationships., which is required for a higher 70 percent ratings.  Moreover, the preponderance of the evidence establishes that the social and occupational impairment from the disability has not more nearly approximated the total impairment required for a 100 percent rating at any time during the period of the claim.  The record does not show evidence of delusions or hallucinations;  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name during the period on appeal.  The Veteran has been able to perform activities of daily living and is oriented to person, time, and place.  Additionally, although he is noted to have memory impairments, a VA psychologist determined that his neurocognitive functioning was most consistent with a diagnosis of vascular dementia.  For these reasons, the Board finds that a rating of 50 percent, and no more, is warranted throughout the pendency of the claim.

In reaching this determination, the Board has considered whether staged ratings are appropriate in this case; however, for the reasons explained above, has determined that they are not.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from this disability would be in excess of that contemplated by the assigned rating, to include the increase granted herein.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor where applicable.

Effective Date

By way of background, the Board notes that the Veteran initiated an original claim for entitlement to service connection for depression in February 1994.  The claim was denied in May 1994.  The Veteran also initiated a claim for PTSD, which was denied in a May 1995 rating decision.  Thereafter, in a November 1997 Board decision, service connection for a psychiatric disability, to include depression and PTSD was denied.  The rating decisions were subsumed by the November 1997 Board decision denying service connection for a psychiatric disability.  38 C.F.R. § 20.1104 (2016).  The Board found that the evidence did not show a diagnosis of PTSD and that there was no medical opinion linking the Veteran's depression to his service.  The Veteran did not appeal this denial to the Court of Appeals for Veterans claims, and thus, it is final.  

The Veteran then initiated a claim to reopen his previously denied claim for service connection on October 4, 2000.  In an April 2001 rating decision, service connection was granted for PTSD, to which a 30 percent disability rating was assigned, effective October 4, 2000.  Although the Veteran appealed the initial rating assigned to his service-connected PTSD, the Veteran did not dispute the effective date of the award of service connection.  Accordingly, the April 2001 rating decision is final as to the effective date assigned.  

In March 2007, the Veteran submitted a claim of entitlement to an earlier effective date as to the award of service connection for PTSD.  Because the April 2001 rating decision is final, the only basis for challenging the effective date assigned to the award of service connection for the Veteran's PTSD is a motion to revise the decision based on CUE.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that there can be no freestanding claim of entitlement to an earlier effective date).  

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  To establish a valid CUE claim, a claimant must show that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator[,] or the statutory or regulatory provisions extant at the time were incorrectly applied."  Luallen v. Brown, 8 Vet. App. 92, 94 (1995) (quoting Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).  

In order to raise a CUE claim, a claimant must describe the alleged error with some degree of specificity and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, 6 Vet. App. at 43-44.  
Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Id.  Assertions of CUE that fail to satisfy the pleading requirements should be dismissed without prejudice to refiling.  Simmons v. Principi, 17 Vet. App. 104, 113-14 (2003).

In this case, the Veteran did not allege CUE or identified any specific error in the April 2001 rating decision which granted service connection for PTSD or in the  November 1997 Board decision which denied service connection and subsumed the May 1994 and May 1995 rating decisions.  The Board acknowledges the Veteran's August 2011 motion to revise the May 1994 and May 1995 rating decisions on the basis of CUE.  However, as mentioned above, the May 1994 and May 1995 rating decisions were subsumed by the November 1997 Board decision.  38 C.F.R. § 20.1104 (2016).  When a rating decision is subsumed by a subsequent Board decision, then as a matter of law, the underlying rating decision cannot be challenged on the basis of CUE.  Manning v. Principi, 16 Vet. App 534, 540(2002).  Furthermore, the August 2011 motion made it clear that the Veteran was seeking to revise the earlier rating decisions and was not seeking a reconsideration of a Board decision.  

As the Veteran is seeking to vitiate the effective dates assigned in the April 2001 rating decision by merely filing a freestanding claim for an earlier effective date, the law requires dismissal of the Veteran's claim.  See Rudd, 20 Vet. App. at 299-300; see also 38 U.S.C.A. § 7105(d)(5) (the Board may dismiss an appeal which fails to allege specific error of fact or law in the determination being appealed); 38 C.F.R. § 20.1404(b) (a motion for revision of a Board decision based on CUE which fails to set forth clearly and specifically the alleged CUE shall be dismissed without prejudice to refiling); Simmons, 17 Vet. App. at 113-14 (holding that assertions of CUE in either a RO or Board decision that fail to satisfy the pleading requirements should be dismissed without prejudice to refiling).  Accordingly, the Veteran's claim for an earlier effective date is dismissed.  


ORDER

The Board having determined that the Veteran's PTSD warrants a 50 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The appeal for an effective date prior to October 4, 2000 for the grant of service connection PTSD is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


